DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/08/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	
Response to Amendments and Arguments
Regarding the statutory double patenting rejection (same invention), applicant amended independent claim 1 and stated (Remarks, page 7) that the rejection is moot because of the amendment to independent claims. 

After reviewing the amended claims, the examiner noticed that claim 4 still has a statutory double patenting issue because the allowed claim 1 of a parent patent (US Pat. 10,832,702) was amended by incorporating all limitations of both dependent claim 3 and dependent claim 4. Applicant amended instant independent claim 1 by including limitations from claim 3. Therefore, the instant dependent claim 4 includes the same limitations as that of the independent claim 1 in ‘702 parent patent.  

Applicant amended independent claim 1 by including limitations recited in the previously presented claim 3. The ‘702 parent patent were amended by including limitations of both claim 3 and claim 4. Therefore, the instant claims are broader than corresponding claims of ‘702 patent. The amended claims have an obviousness type double patenting issue. 

Regarding a rejection under 35 U.S.C. §112(b), applicant corrected the antecedent basis issue. The rejection under §112(b) has been withdrawn. 

Regarding the rejections under 35 U.S.C. §102 and §103, applicant amended independent claims 1 and 19 by adding a new limitation: “wherein identifying possible interference within the audio band from the nonaudio band component comprises comparing the audio band and non-audio band components”.

Applicant first argued (Remarks, page 8) that the cited primary reference to Zhang ((“DolphinAttack: Inaudible Voice Commands”, Aug. 2017, Applicant submitted IDS) fails to teach the newly added limitation to the independent claims. 

Applicant further argued (Remarks, pages 9-10) that Ivanov (US PG Pub. 2011/0317848, applicant submitted IDS) compares a low-band energy (MLOW) with a high-band energy (MHIGH) ([0034-0035], MHIGH > MLOW).  Applicant stated: “In summary, in Ivanov, the high-frequency components from each microphone 111, 115 are compared to determine a high frequency difference MHIGH, the low-frequency components from each microphone 111, 115 are compared to determine a low frequency difference MLOW, and the high frequency difference is compared with the low frequency difference to determine whether the rear or front microphones 111, 115 are occluded.
Ivanov does not, however, teach comparing, the high-frequency band from the front microphone 111 with the low-frequency band from the same front microphone 111. Likewise, Ivanov does not teach comparing the high-frequency band from the rear microphone 115 with the low-frequency band from the same rear microphone 115.” (Emphasis in the Remarks). 

In response to the arguments, the examiner points out that the claims and only the claims form the metes and bounds of the invention.  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).
 
As acknowledged by the applicant, Ivanov discloses comparing a high band energy with a low band energy (MHIGH > MLOW). The claim recites a limitation: “wherein identifying possible interference within the audio band from the nonaudio band component comprises comparing the audio band and non-audio band components”. 
In light of the disclosure (Fig. 9, Spec. page 13), the claimed “audio band” refers to a low band and non-audio band refers to a high band. The recited limitation does NOT require both a low-band signal and a high-band signal from the same microphone. Applicant argued a feature that is NOT claimed in the amended claims. 

The examiner notes that applicant only provided arguments to the first rejection under §102 by Zhang. Applicant did not provide any response to the second rejection under §102 using the Song reference (“Inaudible Voice Commands”, Aug. 2017, applicant submitted IDS).  
	
In the following rejection, the examiner combines Zhang with Ivanov to reject the amended claims under 35 U.S.C. §103. The examiner also combines Song with Ivanov to rejected amended independent claims. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 4 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,832,702. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 2, and 5-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over a corresponding claim of U.S. Patent No. 10,832,702.  Although the conflicting claims are not identical, they are not patentably distinct from each other because applicant broadened independent claims. In other words, claims of parent patent anticipate the instant claims.  Anticipation is “the ultimate or epitome of obviousness” (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)).

	Claim Rejections - 35 USC § 103
Claims 1, 2, 8, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al.  (“DolphinAttack: Inaudible Voice Commands”, Aug. 2017, referred as Zhang, Applicant submitted IDS) in view of Ivanov et al. (US PG Pub. 2011/0317848, referred to as Ivanov, applicant submitted IDS).

Regarding claims 1, 19 and 20, Zhang discloses a method, a system and computer readable medium (Fig. 11, a system for experimenting attacking a voice controlled system by playing ultrasound), comprising:

receiving an input sound signal comprising audio and non-audio frequencies (Fig. 9, section 4.1 - 4.2, receiving modulated voice command including baseband signal and ultrasonic carrier frequency component;)
separating the input sound signal into an audio band component and a non-audio
band component(fig. 13, page 10, right column, demodulate the modulated signal into a baseband signal and an ultrasonic carrier signal; section 3.2.2., Fig. 3, low pass filtered the ultrasonic modulated signal);
identifying possible interference within the audio band from the non-audio band
component (Fig. 4, Section 3.1, 3.2, using inaudible ultrasound attacks a voice controlled system; Due to nonlinear effects, a modulated high band ultrasonic signal generates low frequency components (claimed “possible interference within the audio band”); and 
adjusting the operation of a downstream speech processing module based on said identification (page 13, section 7, proposed several methods of adjusting hardware and software to prevent such type of attacks when having inaudible ultrasound voice commands).
Zhang discloses controlling a device using inaudible voice commands (Abstract). Zhang shows high frequency (ultrasound) could generate harmonics in low frequency range due to nonlinear property of a microphone (Zhang, Fig. 4, Section 3.2).  Zhang implies “comparing the audio band and non-audio band components”. Zhang does not explicitly disclose: “wherein identifying possible interference within the audio band from the nonaudio band component comprises comparing the audio band and non-audio band components;”
Ivanov discloses a method of preventing microphone interference. An input signal is filtered to generate a low band signal and a high band signal (Ivanov, Fig. 2, [0011]). Energy of the low band signal and high band signal is compared with threshold to determine if interference exists (Ivanov, Fig. 2, [0011], [0021], [0020-0032]). Ivanov further discloses identifying possible interference within the audio band from the non-audio band component comprises comparing the audio band and non-audio band components (Zhang, Fig. 3, ultrasonic modulated signal is low pass filtered to obtain audio band; Ivanov, Fig. 3A, [0022-0023], [0034-0036], comparing energy of the low band signal with energy of the high band signal).

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to combine Zhang’s teaching with Ivanov’s teaching to compare energy of a high band signal with a threshold to determine if interference exists. One having ordinary skill in the art would have been motivated to make such a modification to remove interference noise. 

Regarding claim 2, Zhang discloses attacking a voice-controlled device using inaudible voice commands by using ultrasonic modulated signal (Zhang, Abstract). Zhang suggests modifying hardware / software to prevent suck types of attack (Zhang, Section 7). Zhang does not explicitly disclose “identifying possible interference within the audio band from the non-audio band component comprises determining whether a power level of the non-audio band component exceeds a threshold value and, if so, identifying possible interference within the audio band from the non-audio band component”. 

Ivanov discloses a method of preventing interference sound. An input signal is filtered to generate a low band signal and a high band signal (Ivanov, Fig. 2, [0011]). Energy of the low band signal and high band signal is compared with threshold to determine if interference exists (Ivanov, Fig. 2, [0011], [0021], [0020-0032]). Ivanov discloses limitations recited in claim 2. 

	Regarding claim 8, Zhang in view of Ivanov further discloses the step of adjusting comprises providing a compensated sound signal to a downstream speech processing module (Zhang, section 7, redesign hardware and software to defend attacks. For example, applying low pass filtering to suppress ultrasonic signal, detect the modulated voice command, adjusting amplitude of a signal to cancel the baseband).
	
Regarding claim 17, the combined teaching of Zhang in view of Ivanov further discloses 
filtering the input sound signal to obtain an audio band component of the input sound signal (Ivanov, Fig. 2, [0019-0020]); and
filtering the input sound signal to obtain a non-audio band component of the input sound signal (Ivanov, Fig. 2, [0019-0020]).

Claims 1, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (“Inaudible Voice Commands”, Aug. 2017, referred to as Song applicant submitted IDS) in view of Ivanov. 

Regarding claims 1, 19 and 20, Song discloses a method, a system and computer readable medium (Section 4, experiments of using inaudible voice command to control Google voice controlled device), comprising:

receiving an input sound signal comprising audio and non-audio frequencies (Section 4.1, playing an attack signal to control a voice controlled device using a signal containing audio frequency and ultrasound component (claimed “non-audio frequencies”));
separating the input sound signal into an audio band component and a non-audio
band component(Section 3.2, applying low pass filter to separate two frequency bands; Using non-linear phenomenon to achieve demodulation; Fig. 3 shows a demodulated voice command by removing ultrasonic carrier frequencies);
identifying possible interference within the audio band from the non-audio band
component (section 3.1, due to non-linear properties, there is harmonic distortion and intermodulation distortion in the received voice signal; Fig. 1 shows attacks using ultrasound signal using inaudible voice commands. The ultrasonic carries voice commands mapped to audio band); and 
adjusting the operation of a downstream speech processing module based on said identification (Section 4.1 and 4.2, adjusting distance of a voice control device to the ultrasonic source; testing different voice commands using the voice controlled device when having an ultrasonic voice attacks (claimed “the operation of a downstream speech processing module”).
Song discloses controlling a device using inaudible voice commands. Song does not explicitly disclose: “wherein identifying possible interference within the audio band from the nonaudio band component comprises comparing the audio band and non-audio band components;”

Ivanov discloses a method of preventing microphone interference. An input signal is filtered to generate a low band signal and a high band signal (Ivanov, Fig. 2, [0011]). Energy of the low band signal and high band signal is compared with threshold to determine if interference exists (Ivanov, Fig. 2, [0011], [0021], [0020-0032]). Ivanov further discloses identifying possible interference within the audio band from the non-audio band component comprises comparing the audio band and non-audio band components (Ivanov, Fig. 3A, [0022-0023], [0034-0036], comparing energy of the low band signal with energy of the high band signal).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to combine Song’s teaching with Ivanov’s teaching to compare energy of a high band signal with a threshold to determine if interference exists. One having ordinary skill in the art would have been motivated to make such a modification to remove interference noise. 


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Ivanov and further in view of Bocklet et al. (US PG PG Pub. 2017/0200451, applicant submitted IDS).

Regarding claim 18, Zhang in view of Ivanov discloses using ultrasonic modulated voice commands to control a voice-controlled device but does not discloses the system is a voice biometric system. Bocklet discloses preventing replay attack to a speaker verification system (i.e., “a voice biometric system”) (Bocklet, Abstract, [0030-0031]). 

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Zhang in view of Ivanov’s teaching with Bocklet’s teaching to apply the method of preventing attack to a speaker verification system. One having ordinary skill in the art would have been motivated to make such a modification to prevent an attacker to compromise a speaker verification system. 
 




Allowable Subject Matter
Claims 5-7 and 9-16 would be allowable if rewritten to overcome the obviousness type double patenting rejection set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Pierre Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIALONG HE/Primary Examiner, Art Unit 2659